UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2150



ALFRED M. DAVIS,

                                              Plaintiff - Appellant,

          versus


ALLIEDSIGNAL, INC., Aerospace Equipment Systems,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-816-5-F)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred M. Davis, Appellant Pro Se. Charles Matthew Keen, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Davis appeals from the district court’s order granting

summary judgment to AlliedSignal, Inc. on Davis’ claims alleging

employment discrimination. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.     See Davis v.

AlliedSignal, Inc., No. CA-98-816-5-F (E.D.N.C. July 27, 1999)).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2